In the
    United States Court of Appeals
               For the Seventh Circuit
                        ____________

No. 04-2572
ERMAND HYSI and MIRELA HYSI,
                                                      Petitioners,
                               v.

ALBERTO R. GONZALES,1
                                                      Respondent.
                        ____________
              On Petition for Review of an Order of
               the Board of Immigration Appeals.
              No. A 75 320 668 and No. A 75 320 670
                        ____________
      ARGUED JANUARY 13, 2005—DECIDED JUNE 15, 2005
                      ____________




    Before ROVNER, EVANS and SYKES, Circuit Judges.
  ROVNER, Circuit Judge. Ermand Hysi (“Hysi”) and his
wife, Mirela, are citizens of Albania. Hysi overstayed his
visa while visiting the United States and Mirela arrived
here without any valid entry documents. When the
Immigration and Naturalization Service (“INS”) began


1
  Pursuant to Federal Rule of Appellate Procedure 43(c)(2), we
have substituted the current Attorney General of the
United States, Alberto R. Gonzales, for his predecessor as the
named respondent.
2                                              No. 04-2572

proceedings to remove them, Hysi sought asylum, with-
holding of removal under the United Nations Convention
Against Torture and Other Forms of Cruel, Inhuman or
Degrading Treatment or Punishment (“Convention Against
Torture”), and in the alternative, voluntary departure.
Mirela’s claims are derivative of Ermand’s and thus the
focus of the appeal is exclusively on Ermand Hysi’s claims.
An Immigration Judge (“IJ”) found that Hysi lacked cre-
dible evidence to support his claims and therefore denied
Hysi’s applications for asylum and withholding of removal
as well as his request for voluntary departure. Instead, the
IJ ordered the removal of Ermand and Mirela Hysi to
Albania. The Board of Immigration Appeals (“BIA”) sum-
marily affirmed the IJ’s decision and we now affirm as well.


                             I.
  Hysi arrived in the United States in late November 1996
as a non-immigrant visitor with authorization to remain
here until June 14, 1997. Rather than leaving at the ap-
pointed time, Hysi remained and in July 1997, he filed an
application for asylum with the INS. The INS referred the
application to the immigration court and charged Hysi with
removability as an alien who remained in the United States
for a time longer than permitted. See 8 U.S.C.
§ 1227(a)(1)(B). At a preliminary hearing, Hysi admitted
the factual allegations against him and conceded that he
was removable. He petitioned the court for asylum, with-
holding of removal under the Convention Against Torture
and, in the alternative, voluntary departure.
  The IJ held a hearing at which Hysi presented testimony,
documentary evidence and an expert witness in support of
his claims. Hysi testified that his family opposed the com-
munist regime in Albania, and that after democratically-
elected President Berisha came into power, he went to work
for the Berisha government. His job involved filing and
No. 04-2572                                                3

archiving documents, and maintaining the personnel files
of people working for the administration. He also managed
employees with housekeeping, cleaning and utilities duties.
Hysi believed that people who had worked for the commu-
nist regime should not be hired to work in the Berisha-led
government, but his manager disagreed. Hysi had other
conflicts with his manager and was fired from his job in
1996 due to, he claims, his outspokenness.
  Hysi testified that he filed a complaint seeking to get his
job back but that complaint was reviewed by the same per-
son who had fired him and thus was denied. He then filed
a complaint with the High Court of Albania that was also
denied. Hysi did not retain copies of these complaints and
thus had no documentary evidence to support this part of
his account. In addition to his job with the Berisha admini-
stration, Hysi worked about once a month on a committee
responsible for returning to the original owners land and
property that had been seized by the communist regime.
Hysi’s job was to review claims for property, verify which
claims were legitimate and then recommend to the commit-
tee chairman whether the property in question should be
returned to the claimant. Hysi averred that he was unable
to help anyone retrieve their property because the commit-
tee chairman would instead give the property to people who
paid bribes or were high ranking government officials. After
he lost his job with the Berisha administration, Hysi was
also removed from the committee.
  In January 1996, after losing both positions, Hysi stated
that he went to work for the Right Democratic Party
(known in Albania as the “PDD”) and also became a mem-
ber. In conjunction with the PDD, Hysi was paid to write
articles for publication. Hysi claimed he wrote articles that
criticized the Democratic Party and as a result he was phy-
sically attacked. In late May 1996, he testified, four men
kidnaped him, took him to a mountain and beat him. He
believed the men worked in the Berisha administration.
4                                                No. 04-2572

According to Hysi, the men warned him that if he continued
to speak or write against the Democratic Party, he would be
“in a lot more trouble.” Hysi testified that he was beaten
into unconsciousness by these men and that passersby later
helped him return home. He did not seek medical attention
for his injuries.
  After this attack, Hysi testified, he visited the
United States. During his stay here, he wrote two political
articles which discussed the manipulation of upcoming
Albanian elections by the Democratic Party and the Socialist
Party. He faxed these articles to Albania where they were
published in two different newspapers in August 1996. Hysi
testified that these two newspapers were both published by
PDD members and that the publication of his articles in
these newspapers proved his membership in PDD. Hysi
testified that he lost all of his identification cards when he
lost his wallet on the airplane during his trip to the United
States in November 1996 and thus his only proof of mem-
bership in PDD was the two articles published in PDD
newspapers. He submitted these articles in support of his
application for asylum. He testified that, although he wrote
other articles about the government, he submitted these
two with his application for asylum because he thought
these were “the only ones that have to do with the case.” Tr.
at 150. He confirmed, when asked, that none of his other
articles had caused him problems with the government.
  Hysi testified that he returned to Albania in
September 1996 and that in October of that year, he was
interrogated and held in the prosecutor’s office under the
pretext that he had offended President Berisha. He was
beaten and then released after being held two days. He
nonetheless continued his political activities after this at-
tack, but after the November elections, the same four men
who had kidnaped him earlier, kidnaped him again. He
testified that this time his attackers beat him and told him
that if he continued his political activities he would be
No. 04-2572                                                5

“physically eliminated.” He told the IJ that he required a
one-week stay in a hospital after this beating, and he pro-
vided documentation of the hospital stay. After his release
from the hospital, he and his family decided that it was best
for him to return to the United States. At the end of
November 1996, Hysi returned to the United States. After
his departure from Albania, Hysi testified, his wife was
pressured and threatened by people who told her that Hysi
would be harmed if he returned to Albania. Although his
wife could not say who these people were, she was fright-
ened and decided to come to the United States as well. She
arrived in the United States in August 1997.
  On cross-examination, the INS questioned Hysi about the
authenticity of the newspaper articles that were the center
of his claim of persecution. The INS had the original prints
of the articles that Hysi had submitted in support of his
asylum claim, and the INS attorney pointed out that Hysi’s
name appeared to be in a different typeface than the rest of
the article, and was printed in bold unlike other printing on
the page. The IJ examined the newspapers and noted that
parts of the paper containing Hysi’s name were translucent
but the rest of the newspaper was not. The INS attorney
asked Hysi if his name had been stamped on the page after
publication. Hysi’s response to these discrepancies was that
he was in fact the author of these articles. While the
hearing proceeded, the IJ’s law clerk attempted to verify the
authenticity of the articles by contacting the Library of
Congress and by searching the internet. At the close of
evidence, the IJ returned to the issue because the clerk had
been unable to verify the true author of the articles.
  Hysi’s counsel complained that the INS had these docu-
ments for a lengthy time without having them analyzed and
suggested that the articles be submitted for evaluation.
Hysi’s lawyer pointed out that neither the attorneys present
nor the IJ were experts who could determine the authentic-
ity of Hysi’s name on the newspapers. The IJ consequently
6                                                 No. 04-2572

sent both newspaper articles to the INS Forensic Document
Laboratory (“FDL”) to determine whether they were
forgeries. The IJ set the case for status six months hence,
noting that she would not be present at that time:
    I don’t anticipate that I’ll be here, but I’m going to leave
    specific instructions for the next Immigration Judge,
    because I’m of the opinion that if in fact these docu-
    ments are legitimate and the hospital document is
    found to be legitimate with no alterations, nothing frau-
    dulent whatsoever about the document, I think that the
    respondent has met his burden in establishing eligibil-
    ity for the relief requested. However, on the other hand,
    if anything whatsoever is found to be fraudulent about
    these documents, that taints the entire claim, and in
    that case, I don’t think anything the respondent said
    can be believed, and it should be denied. And those are
    the instructions I’m going to leave the next Immigration
    Judge. Okay.
Tr. at 176-77.
   In addition to his own testimony, Hysi presented an ex-
pert witness, Prenk Camaj, who testified that he had inter-
viewed government officials in Albania regarding Hysi.
Camaj testified that he spoke to the deputy chief judge of
the Albania Supreme Court, the commander of presidential
security for Albania during the Berisha administration, the
general in charge of all of all departments related to
security, and the minister of the interior. From these
sources, Camaj learned that Hysi would be persecuted on
his return to Albania because of the two articles he wrote
about the Berisha government. He also testified that one of
these sources told him that the government had a “very big
file” on Hysi and that Hysi was “hunted” by security forces.
Camaj was unable to verify the authenticity of the articles
Hysi claimed to have authored but he noted the articles
No. 04-2572                                                7

were very critical of the Berisha government and that Hysi
would be killed if he returned to Albania because of his
political views.
  Six months later, the parties returned to court on the
status set by the IJ. As predicted, a new IJ presided, and
Hysi was present and represented by substitute counsel,
who was standing in that day for his regular attorney. After
noting that the matter had been set for status based on a
suspicion of fraud having been committed in the supporting
documents, the IJ noted that she had received the report
from the FDL indicating that someone had indeed tampered
with both newspaper articles. The IJ indicated that she
intended to issue a written decision based on this additional
evidence, and asked Hysi’s substitute attorney to tell his
regular counsel the plan of action, noting that if a written
decision was not the right course of action, she would “re-
calendar” the case again. After asking Hysi’s counsel
whether there was anything further (he replied “No, Your
Honor”), she closed the matter for written decision. Hearing
nothing further from any of the parties, the IJ issued the
written decision denying Hysi relief approximately five
months later.
  In the written decision, the IJ noted the FDL’s conclusion
that the newspaper articles were fraudulent. The FDL
examiner remarked that the author attributions accompa-
nying the questioned articles were added to the newspapers
after the papers were printed. The examiner opined that
the process used to insert the author name after the fact
resulted in the text being indented into the surface of the
page unlike the other text printed on the page. In addition,
the examiner concluded that, for one of the newspaper
articles, a previous entry was eradicated from the name
area of the text, resulting in damage to the surface of the
paper. Because of this forgery, the IJ found that Hysi failed
to establish the underlying facts of his claim for asylum by
a preponderance of credible, probative evidence. The IJ
8                                               No. 04-2572

found specifically that the use of fraudulent documents in
making his claim seriously undermined Hysi’s credibility
and that Hysi failed to provide any convincing explanation
for questions regarding the authenticity of the articles. The
IJ noted that Hysi simply insisted that he wrote the articles
and that they were genuine even when confronted with the
obvious differences in typeface that were visible even to the
untrained eyes of the IJ and the INS attorney. The IJ found
that because the articles were fraudulent, Hysi’s entire
claim was suspect. Because Hysi lacked credible proof that
he wrote the articles, the IJ discounted Hysi’s claim that he
suffered persecution on account of the articles. The only
other mistreatment Hysi alleged was being fired from his
job, which the IJ found was insufficient to establish perse-
cution. The IJ gave minimal weight to the opinions of the
expert witness because the expert had relied for many of his
conclusions on Hysi’s representation that he had written
the articles and was known in Albania to be the author.
Accordingly, the IJ denied Hysi’s claim for asylum. The IJ
similarly rejected Hysi’s claim for withholding of removal,
which has a more stringent standard than the asylum
claim, and also denied his claim for relief under the Con-
vention Against Torture, again for lack of credible evidence.
The IJ found that Hysi was ineligible for voluntary depar-
ture and thus ordered that he and his wife be removed to
Albania. Hysi appealed to the Board of Immigration
Appeals, which affirmed, without opinion, the results of the
decision below. Hysi then appealed to this court.


                             II.
  In his appeal, Hysi challenges the IJ’s adverse credibility
finding, arguing that the IJ erred because there was no evi-
dence supporting a finding that he altered the newspaper
articles and because his testimony was corroborated by the
expert witness. Hysi also complains that the IJ improperly
No. 04-2572                                                9

accorded weight to a statement his counsel made to an INS
attorney after the original hearing but before final status
when the IJ closed the case for evidence. Because the BIA
affirmed summarily, that is, without issuing a separate
opinion, we review the decision of the immigration judge
directly to determine if it is supported by substantial
evidence. Tolosa v. Ashcroft, 384 F.3d 906, 908 (7th Cir.
2004); Oforji v. Ashcroft, 354 F.3d 609, 612 (7th Cir. 2003);
Georgis v. Ashcroft, 328 F.3d 962, 966-67 (7th Cir. 2003).


                             A.
  We will affirm the IJ’s decision if it is “supported by
reasonable, substantial, and probative evidence on the rec-
ord considered as a whole.” INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992). Only where the evidence in support of the
application is so compelling that no reasonable fact-finder
could fail to find the requisite fear of persecution will we
reverse a decision for lack of evidence. Elias-Zacarias, 502
U.S. at 483-84; Georgis, 328 F.3d at 967. To qualify for asy-
lum, Hysi bore the burden of showing that he suffered past
persecution or has a well-founded fear of future persecution
on account of his race, religion, nationality, membership in
a particular social group, or political opinion. 8 U.S.C.
§ 1101(a)(42)(A); Ememe v. Ashcroft, 358 F.3d 446, 450 (7th
Cir. 2004). A petitioner’s experience of past persecution
gives rise to a rebuttable presumption that he will face
future persecution. 8 C.F.R. § 208.13(b)(1)(i); see, e.g.,
Oforji, 354 F.3d at 613.
  We give great deference to an IJ’s credibility determina-
tions so long as they are supported by cogent reasons that
bear a legitimate nexus to the finding. Tolosa, 384 F.3d at
909. We will reverse an IJ’s credibility findings only in
extraordinary circumstances. Tolosa, 384 F.3d at 909. The
IJ found that Hysi was not a credible witness because the
FDL determined that the author attributions in the news-
10                                               No. 04-2572

paper articles were added after publication and, in one of
the papers, other text had been erased from the author
name area on the page before Hysi’s name had been added
on top of it. Because the newspaper articles were so central
to Hysi’s asylum claim and because the articles were
altered, the IJ declined to believe Hysi’s testimony.
   This is not a case involving extraordinary circumstances.
The heart of Hysi’s claim is that he published two newspa-
per articles critical of the Berisha government and that as
a result of these articles, he was detained, interrogated and
beaten. He claims that because he continued his political
activities after this initial detention and beating, he was
kidnaped, beaten again and threatened that he would be
“physically eliminated” if he continued his political activ-
ities. Moreover, Hysi relies on the articles as proof of his
membership in the PDD. Indeed, Hysi testified that the
articles were the only evidence he had of his membership in
the PDD, having lost his identification cards while traveling
to the United States. If Hysi did not, in fact, publish these
two articles, the very articles that he testified were the only
ones relevant to his claim, then he would be hard pressed
to argue that the government persecuted him because of the
articles. Moreover, if the articles were fraudulent, the only
remaining proof of Hysi’s membership in PDD is Hysi’s own
testimony. The IJ was entitled to infer that Hysi or some-
one acting on his behalf altered the articles, and that the
articles were altered because they would not have sup-
ported Hysi’s claim in their original form. Adding or
changing the author attribution impugned Hysi’s credibility
on an issue central to his claim. The IJ was therefore
entitled to discount his remaining testimony as well.
  Hysi argues that other evidence in the record supports his
claim that he was persecuted because of his political beliefs
and activities. He points to his expert witness, Camaj, who
testified that he interviewed government officials in
Albania who verified that Hysi has a “very big file” with the
No. 04-2572                                               11

government and that he would be hunted by security forces
and killed if he returned to Albania. The IJ reasonably
discounted this testimony because it was based in part on
the expert’s belief that Hysi authored the articles in
question and his belief that Hysi was known in Albania as
the author of the articles. Hysi argues that although
someone altered the newspaper articles, there is no evi-
dence in the record that he is the person who committed the
forgery and no evidence that he was not the author of the
articles. Again, though, the IJ reasonably inferred that Hysi
altered the articles he submitted to the INS. Hysi bore the
burden of proving by a preponderance of the evidence that
he suffered persecution because of his political beliefs. His
argument that there is no evidence he did not author the
articles is thus irrelevant. He bore the burden of demon-
strating that he did author the articles that were the basis
of the government’s displeasure with him and he failed to
establish this fact with credible evidence.
  Finally, Hysi complains that he was not given an opportu-
nity to rebut the report from the FDL. We reject this claim
as well. First, at the hearing where Hysi was questioned
about the authenticity of the articles, Hysi’s own attorney
agreed that the FDL was the appropriate entity to examine
the articles. Hysi’s counsel did not request an opportunity
to have another expert provide an independent report. At
the status hearing where the report was received into
evidence, the IJ clearly told Hysi’s substitute counsel that
a written opinion would be issued unless she heard any-
thing further from the parties. Hysi’s lawyer did not ask for
an independent examination of the documents then or at
any time thereafter. Hysi cannot complain at this late date
that he wished to hire an independent examiner to refute
the FDL’s conclusions about the newspaper articles, having
foregone numerous opportunities to do so while the case
was still before the IJ. We find no error in the IJ’s conclu-
sion that the author attributions for the newspaper articles
12                                               No. 04-2572

were fraudulently added after the fact. Because the articles
were central to Hysi’s claim that he was persecuted for his
political views and membership in the PDD, the IJ was
entitled to find that Hysi was generally not a credible
witness. In short, the record evidence does not compel us to
find the requisite fear of persecution and the IJ’s conclu-
sions are supported by substantial evidence. We therefore
deny the Petition for Review of Hysi’s asylum claim.
  Having failed to meet the more lenient burden of proof for
asylum, Hysi cannot establish that he is entitled to with-
holding of removal under 8 U.S.C. § 1231(b)(3) and 8 C.F.R.
§ 1208.16(c)(2). Nor can he establish eligibility for protec-
tion under the Convention Against Torture. Ahmed v.
Ashcroft, 348 F.3d 611, 615 (7th Cir. 2003) (an applicant
who fails to establish eligibility for asylum necessarily can-
not satisfy the more stringent requirements for withholding
of removal under 8 U.S.C. § 1231(b)(3), nor the require-
ments for withholding of removal under the Convention
Against Torture). We thus deny the Petition for Review in
its entirety.


                             B.
  After the initial hearing but before the IJ closed the case
for evidence, the INS filed with the immigration court a
“Notification of Alleged Perjury and False Information”
(“Notification”). The Notification recounted that Hysi pro-
vided the INS with original copies of two newspaper articles
when he applied for asylum and then submitted photocopies
in support of his testimony at the hearing. The Notification
stated that the IJ had submitted the original newspaper
articles to the FDL after their authenticity was called into
question during the hearing. Following that hearing,
according to the Notification, the INS attorney encountered
Hysi’s counsel and reported the following:
No. 04-2572                                                13

    On April 12, 2002, I had a chance encounter with
    counsel for the respondent. Counsel informed me that
    I was “right on the money” about the articles in ques-
    tion. Specifically, he stated that the respondent in-
    formed him that he did not write the articles. Counsel
    further advised me that he did not have this knowledge
    prior to the respondent’s confession.
R. at 416-18 (footnote omitted). Having notified the court
about this conversation, the INS requested that the IJ take
“appropriate action.” In the IJ’s opinion, she stated that
because Hysi had not been given an opportunity to refute
the allegations in the Notification, she would give the
Notification “minimal weight.” In his appeal, Hysi chal-
lenges whether the IJ could properly give any weight to the
Notification without violating Hysi’s due process rights
because Hysi had no opportunity to cross-examine the INS
attorney regarding the allegations. Hysi attached his
lawyer’s response to the Notification to his reply brief
(Hysi’s lawyer has an entirely different account of that con-
versation) and the government moved to strike it because it
was not part of the record below. Curiously, the document
bears the file stamp of the Department of Justice Executive
Office for Immigration Review and is stamped with the date
June 12, 2002, well before the IJ issued her opinion. Yet the
government argues that this document is extra-record
evidence that was not part of the administrative record. This
is a mystery that we need not solve. In reviewing the IJ’s
decision, it is readily apparent that when the IJ said she
would give the Notification “minimal weight,” she meant
“no weight.” The IJ did not rely on the Notification at all in
reaching her decision, relying instead on the report of the
FDL in finding that Hysi lacked credibility. The mysterious
response from Hysi’s counsel thus becomes irrelevant. The
IJ considered neither document and this court has given no
weight to either document. The motion to strike is therefore
denied as moot.
                             PETITION FOR REVIEW DENIED.
14                                        No. 04-2572

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—6-15-05